           Case 1:20-cv-06516-VM Document 86-2 Filed 10/09/20 Page 1 of 1




FOR IMMEDIATE RELEASE                                                    Contact: David Partenheimer
Oct. 8 2020                                                           david.a.partenheimer@usps.gov
                                                                                      usps.com/news




 USPS Issues New Service Performance Report for the Week of
                      September 26th

    Positive Improvement in Timely Delivery of First-Class and Marketing Mail

WASHINGTON, DC — The U.S. Postal Service provided new service performance data today
to the House Committee on Oversight and Reform and the Senate Homeland Security and
Governmental Affairs Committee for the week of Sept. 26 through Oct. 2, 2020. During the
seven-day period, First-Class Mail and Marketing Mail performance experienced positive
improvement in service delivery.

Key performance indicators for the week of Sept. 26th include:

    x    First-Class Mail: 85.97 percent of First-Class Mail was delivered on time, a 1.74
    percent increase from the week of Sept. 19th
    x    Marketing Mail: 89.82 percent of Marketing Mail was delivered on time, a 1.14 percent
    increase from week of Sept. 19th
    x    Periodicals: 78.30 percent of Periodicals were delivered on time, a 1.42 percent
    decrease from the week of Sept. 19th

For First-Class Mail and Marketing Mail, 97.7 percent and 97.54 percent of mailpieces
respectively reached their intended destination within two days of the initial estimated delivery
date.

The service improvement for First-Class and Marketing Mail for the week of Sept. 26th can be
attributed to continued focus on the advancement of inventory, reduction in cycle times, and
effective use of transportation.

As part of the ongoing support for the Postal Service for the November election, Postmaster
General Louis DeJoy authorized and instructed the use of additional resources to satisfy any
demand and to ensure that all Election Mail is prioritized and delivered securely and in a timely
manner. Learn more about the additional resources allocated effective Oct. 1 here.

Service performance is defined by the Postal Service from acceptance of a mailpiece into our
system through delivery, measured against published service standards.


                                                  ###

Please Note: For U.S. Postal Service media resources, including broadcast-quality video and audio and
photo stills, visit the USPS Newsroom. Follow us on Twitter, Instagram, Pinterest, and LinkedIn. Subscribe
to the USPS YouTube channel, like us on Facebook and enjoy our Postal Posts blog. For more
information about the Postal Service, visit usps.com and facts.usps.com
